DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/17/2022 and 05/18/2022 has been entered.

	Claim status
The examiner acknowledged the amendment made to the claims on 05/17/2022.
Claims 1-5 and 7-12 are pending in the application. Claims 1-5 are previously presented. Claim 6 remains cancelled. Claims 7-12 are previously withdrawn without traverse in response to the restriction requirement. Claims 1-5 are hereby examined on the merits. 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand WO2014/128071 A1 (hereinafter referred to as Bouquerand) in view of Boden US Patent 4,419,280 (cited in IDS, hereinafter referred to as Boden).
Regarding claims 1-5, Bouquerand teaches a process for preparing a glassy particle composition for a controlled release of flavor, comprising the steps of subjecting a mixture comprising a flavor/fragrance, a carbohydrate such as maltodextrin with a DE of 1-20 as the carrier, water, an emulsifier and a lubricant to an extrusion process wherein the extrusion mixture is extruded through a die and cut into granules, and further cools to form a glassy particle having a size of 0.4-5 mm and a glass transition temperature of above 40 ºC; Bouquerand further teaches that the particle comprises a flavor or fragrance in an amount of up to 20% (page 1, line 8-12 and 26; page 3, line 15-30; page 4, line 1-4, 18, 26-30; page 5, line 1-4 and 28; page 6, line 5 and 20; page 7, line 1-25; example 6).
The glass transition temperature and the size of the glassy particle as disclosed by Bouquerand falls with that recited in claims 1 and/or 2-3.
The amount of flavor/fragrance as disclosed by Bouquerand encompasses the range recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Bouquerand teaches that the carrier is provided in an amount of 40-80% of the total weight of particle (page 5, line 1-4; example 6), which reads on the range recited in the claim.
Bouquerand teaches water is used as plasticizer the amount of which affects the glass transition temperature of the glassy particle (page 6, line 25, Tg decreases when water increases), and depending on the glass transition temperature desired and the choice of carrier, water is provided in amount of 5-10%, or less than 2%, or 4.5% (page 6, line 5; page 7, line 5; example 6). The water content as disclosed by Bouquerand overlaps with the range recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied amount of water in the extrusion mixture so as to obtain a glassy particle with desired glass transition temperature. As such, the amount of water recited in claim 1 is merely an obvious variant of the prior art.
Bouquerand teaches a flavor/fragrance but is silent regarding the flavor/fragrance being 1-ethoxyethyl acetate. Bouquerand is further silent regarding the composition comprising a buffer.
Boden teaches a compound 1-ethoxyethyl acetate as a flavoring or aroma agent because it is able to release acetaldehyde (column 1, line 10-25 and column 4 line 34-35). Boden further teaches that the compound could combine with a carrier such as a carbohydrate and a flavoring adjuvant such as an emulsifier and a buffer so as to impart flavor (column 4, line 14-57). Boden further teaches that the buffer comprises sodium acetate, ammonium bicarbonate, ammonium phosphate, citric acid, lactic acid, vinegar and the like (column 4, line 55-57).
Both Bouquerand and Boden are directed to flavoring agents. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bouquerand by replacing the flavor/fragrance with 1-ethoxyethyl acetate as disclosed by Boden, for the reason that Boden has established that 1-ethoxyethyl acetate is suitable for use as a flavoring or aroma agent, and that 1-ethoxyethyl acetate could combine with a carrier such as a carbohydrate and a flavoring adjuvant such as an emulsifier to impart flavor. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bouquerand by adding a buffer as disclosed by Boden so as to stabilize the composition that comprises 1-ethoxyethyl acetate.
Bouquerand in view of Boden teaches a buffer such as sodium acetate, ammonium bicarbonate, ammonium phosphate, citric acid, lactic acid, vinegar and the like (column 4, line 55-57), which is similar to those buffers recited in the specification (page 4, line 22-23). Bouquerand in view of Boden is silent regarding the buffer being provided in an amount effective to maintain a pH of 4-9. However, the buffer as disclosed by Boden is necessarily used to stabilize the composition that comprises 1-ethoxyethyl acetate; further, a skilled artisan would recognize 1-ethoxyethyl acetate is an acetal which is known to be susceptible to an environment such as extreme acidic condition. Therefore, it would have been obvious to a skilled artisan to have varied the composition and amount of the buffer to maintain the pH to a point/range that stabilizes 1-ethoxyethyl acetate and/or does not cause the degradation or hydrolysis of 1-ethoxyethyl acetate to form acetaldehyde during processing and/or storage. Doing so would ensure the integrity of 1-ethoxyethyl acetate and/or prevent the premature release of acetaldehyde. As such, the pH as recited in the claim is merely an obvious variant of the prior art.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zasypkin US Patent Application Publication No 2013/0243851 (hereinafter referred to as Zasypkin) in view of Boden US Patent 4,419,280 (hereinafter referred to as Boden).
Regarding claims 1-5, Zasypkin teaches a process for preparing a glassy particle composition for a controlled release of flavor, comprising the steps of subjecting a mixture comprising a flavor/fragrance, a carbohydrate such as maltodextrin with a DE of 20 or less as the carrier, water, an emulsifier and a lubricant to an extrusion process wherein the extrusion mixture is extruded through a die having a size of 787 micrometer (e.g., 0.031 inches) and cut and cools to form a glassy granule (e.g., particle) having a glass transition temperature of 25-80 ºC; Zasypkin further teaches that the particle comprises a flavor or fragrance in an amount of up to 0.01-20%, that the water amount in the composition is 0.5-12% by weight of the composition, and that the carbohydrate amount is 88-95% of the glass matrix ([0011; 0014; 0036; 0040-0044; 0053; 0061; 0069; 0074; 0082; 0086-0087; 0099].
The glass transition temperature, the amount of flavor/fragrance, the amount of water, and the amount of carbohydrate as disclosed by Zasypkin encompasses or overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Zasypkin teaches extrusion mixture is extruded through a die having a size of  787 micrometer, which necessarily produces a granule of same or similar size. As such, the sizes as recited in claims 2-3 are met by Zasypkin.
Zasypkin teaches a flavor/fragrance but is silent regarding the flavor/fragrance being 1-ethoxyethyl acetate. Zasypkin is further silent regarding the composition comprising a buffer.
Boden teaches a compound 1-ethoxyethyl acetate as a flavoring or aroma agent because it is able to release acetaldehyde (column 1, line 10-25 and column 4 line 34-35). Boden further teaches that the compound could combine with a carrier such as a carbohydrate and a flavoring adjuvant such as an emulsifier and a buffer so as to impart flavor (column 4, line 14-57). Boden further teaches that the buffer comprises sodium acetate, ammonium bicarbonate, ammonium phosphate, citric acid, lactic acid, vinegar and the like (column 4, line 55-57).
Both Zasypkin and Boden are directed to flavoring agents. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zasypkin by replacing the flavor/fragrance with 1-ethoxyethyl acetate as disclosed by Boden, for the reason that Boden has established that 1-ethoxyethyl acetate is suitable for use as a flavoring or aroma agent, and that 1-ethoxyethyl acetate could combine with a carrier such as a carbohydrate and a flavoring adjuvant such as an emulsifier to impart flavor. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zasypkin by adding a buffer as disclosed by Boden so as to stabilize the composition that comprises 1-ethoxyethyl acetate.
Zasypkin in view of Boden teaches a buffer such as sodium acetate, ammonium bicarbonate, ammonium phosphate, citric acid, lactic acid, vinegar and the like (column 4, line 55-57), which is similar to those buffers recited in the specification (page 4, line 22-23). Zasypkin in view of Boden is silent regarding the buffer being provided in an amount effective to maintain a pH of 4-9. However, the buffer as disclosed by Boden is necessarily used to stabilize the composition that comprises 1-ethoxyethyl acetate; further, a skilled artisan would recognize 1-ethoxyethyl acetate is an acetal which is known to be susceptible to an environment such as extreme acidic condition. Therefore, it would have been obvious to a skilled artisan to have varied the composition and amount of the buffer to maintain the pH to a point/range that stabilizes 1-ethoxyethyl acetate and/or does not cause the degradation or hydrolysis of 1-ethoxyethyl acetate to form acetaldehyde during processing and/or storage. Doing so would ensure the integrity of 1-ethoxyethyl acetate and/or prevent the premature release of acetaldehyde. As such, the pH as recited in the claim is merely an obvious variant of the prior art.


Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 of the Remarks that Bouquerand’ s disclosure that the load of the flavor is up to 20% should not read so broadly so as to encompass a value of 0-20%, for the reason that Bouquerand’ s use of “up to” language signifies a high flavor load, given that the context of Bouquerand discusses providing a high flavor load in the particle thus Bouquerand clearly established a floor that is above the claimed range. Applicant further asserts Bouquerand teaches greater than 12% flavor load and that the example of Bouquerand teaches 15-25% flavor/fragrance.
Applicant’s arguments are considered but found unpersuasive. Bouquerand teaches up to 20% fragrance load thus a skilled artisan would understand that it covers a load of 0-20%, which encompasses the claimed amount. Just because the purpose of Bouquerand is to increase fragrance/flavor load capacity does not mean a skilled artisan has to push the fragrance/flavor load to its upper limit. Obviously it is easier to have a small load than a large load. Further, a skilled artisan would have been motivated to vary the fragrance/flavor load depending on the intensity of fragrance/flavor desired. Applicant has obviously underestimated the level of an ordinary skilled in the art.
Unfortunately, applicant has failed to show by convincing evidence or argument the criticality associated with 1-5% fragrance load.
Regarding the teaching in the examples of Bouquerand, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues on page 6 of the Remarks that Bouquerand is concerned with flavors and fragrances that are different from 1-ethoxyethyl acetate thus Bouquerand provides no indication of a suitable amount of 1-ethoxyethyl acetate to encapsulate in a glassy particle.
Applicant’s arguments are considered but found unpersuasive. Applicant’s assertion that Bouquerand does not teach 1-ethoxyethyl acetate is piecemeal-applicant is reminded that the rejection is over Bouquerand in view of Boden, not Bouquerand alone. Further, where Bouquerand teaches that it is suitable to encapsulate up to 20% a   flavor in the  glassy matrix setting of Bouquerand, modification of Bouquerand with Boden results in a 1-ethoxyethyl acetate amount of up to 20% which renders obvious the claimed amount. However, applicant has failed to show by convincing evidence or argument the criticality associated with 1-5% 1-ethoxyethyl acetate.
Applicant argues on page 6 of the Remarks that Bouquerand does not describe that it would even be possible to encapsulate 1-ethoxyethyl acetate in a glassy particle in the amount claimed, given that extrusion processes operate at relatively extreme conditions.
Applicant’s arguments are considered but found unpersuasive. The prior art as represented by Bouquerand has established that encapsulation of a broad spectrum of flavors (see page 8 and 10 of Bouquerand) in a carbohydrate carrier using extrusion technology could produce a glassy particle that is able to release flavor in a sustained manner. Further, Boden teaches loading 1-ethoxyethyl acetate in a carbohydrate carrier could form a flavoring composition for imparting flavor. As such, one of ordinary skill in the art would have had a reasonable expectation of success when encapsulating 1-ethoxyethyl acetate in the glassy particle using an extrusion technology. The result of subjecting an old and well-known flavor compound (e.g., 1-ethoxyethyl acetate) to a very mature encapsulation technology (e.g., melt extrusion) that has been proved to effective in encapsulating a broad-spectrum flavor would be have been predictable to a skilled person working in the flavor art. Applicant’s attention is further drawn to MPEP 2143.02 which states that obviousness does not require absolute predictability.
Further, the examiner notices that the instant specification discloses using the same extrusion technology to make the glassy particle, which does not appear different from what the prior art has been doing.
Applicant argues on page 6 of the Remarks that  “The claims are narrowly tailored to particularly circumscribe the effective amount of 1-ethoxyethyl acetate that the present application demonstrates to have been successfully encapsulated in a glassy particle, and the conditions sufficient to achieve such encapsulation”.
Is applicant asserting that the claimed flavor load of 1-5% is critical? If that is the case, applicant is encouraged to submit data to demonstrate the criticality of the claimed amount. Without more evidence or data, applicant’s assertion is regarded as conclusive remarks that lacks support, and is therefore accorded little weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793